Sherwood, Judge,
delivered the opinion of the court.
An indictment charging: “ That one Joseph Eislier, on the 12th day of May, A. D. 1874 at, etc., did then and there unlawfully and feloniously forge, and falsely alter a certain instrument of writing usually known as a Dunklin County-Patent, which, said patent was numbered “ ninety-one,” and purported to be the act of Moses Farrar, president of the .County Court of Dunklin County ; by which said forging and falsely altering of said patent, a right and interest in certain real property was changed and affected, and by said patent, after it was so forged and falsely altered, purported to be conveyed and transferred to one James Marshfield of St. Louis County, Missouri; he, the said Joseph Fisher then and there, by said forging and falsely altering of said patent, intending feloniously to defraud some person or persons to these jurors unknown, contrary, etc.,” was quashed on motion of defendant and our consideration will be directed to the propriety of this ruling.
It will be at once perceived that the gravamen of the offense with which the defendant is charged, consists in'the felonious alteration of a “ Dunklin County Patent.” But the indictment leaves to conjecture what the instrument was before its alteration and also in what that alteration consisted. It is obvious that such vagueness of statement could not apprise the defendant of the accusation he must prepare to meet and repel at the trial, nor could such trial, whether resulting in acquittal or conviction, if based on allegations so insufficient and indefinite, be plead in bar of further prosecution.
*258And tlms two of’the great ends of criminal procedure which can only be attained through definiteness and certainty of statement, would, if this indictment were deemed sufficient, bo defeated.
A point very similar to the one here discussed, was determined in accordance with the same view of the law as that above mentioned in the case of the State vs. Maupin decided at our last July Term, (57 Mo., 205).
Judgment affirmed;
all the judges concur.